Citation Nr: 1609921	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to June 1, 2012 and in excess of 30 percent thereafter for seventh facial cranial nerve palsy with right post-auricular, post-herpetic neuralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran had active duty service from June 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a December 2011 hearing before the Board.  A transcript of that hearing has been associated with the record.  

The Board notes that in a May 2013 rating decision, the RO increased the rating for the seventh facial cranial nerve palsy from 20 percent to 30 percent effective June 1, 2012.  The Veteran originally submitted a notice of disagreement with the effective date of the 30 percent rating; however, he withdrew that notice with the understanding that the issue of a higher rating prior to the effective date would be addressed in this decision.  

The Veteran was also subsequently granted service connection for lagophthalmos with dry right eye and keratitis in a February 2015 rating decision as well as difficulty chewing and loss of taste in a May 2015 rating decision.  Those symptoms are secondary to the Veteran's seventh facial cranial nerve palsy, but are rated as separate disabilities and are not considered in the present increased rating claim.  


FINDINGS OF FACT

1.  Prior to June 1, 2012, the Veteran's seventh cranial nerve palsy manifested with no more than severe incomplete paralysis of the nerve.  

2.  From June 1, 2012 forward, the Veteran's seventh cranial nerve palsy manifested with no more than complete paralysis of the nerve.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for seventh cranial nerve palsy prior to June 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.124a, Diagnostic Code 8207 (2015).

2.  The criteria for a disability rating in excess of 30 percent for seventh cranial nerve palsy from June 1, 2012 forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.124a, Diagnostic Code 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated June 2006, February 2008, and December 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the December 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in June 2006, March 2008, January 2010, June 2012, June 2014, and November 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim.  Thus, further examination is not necessary regarding the issue on appeal.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Increased Ratings - Seventh Facial Cranial Nerve Palsy

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's seventh facial cranial nerve palsy is rated under Diagnostic Code 8207 for paralysis of the seventh facial cranial nerve.  Under that regulation, moderate incomplete paralysis of the nerve warrants a 10 percent disability rating, severe incomplete paralysis of the nerve warrants a 20 percent disability rating, and complete paralysis of the nerve warrants a 30 percent disability rating.  38 C.F.R. § 4.124a.

Prior to June 1, 2012, the Veteran is evaluated at 20 percent disabling.  In order to receive an increased disability rating, the evidence must show complete paralysis of the seventh facial cranial nerve.  The Veteran was afforded a VA examination in June 2006.  At that time, the examiner noted right upper and lower facial weakness with no loss of the right nasolabial fold, no right postauricular scarring, and no current evidence of conjunctivitis.  

The Veteran was afforded another VA examination in March 2008.  At that time, the examiner noted right facial nerve paralysis.  He described the symptoms as moderate weakness or paralysis of facial muscles on the right side.  He also found that overall symmetry was normal.  He reported that eyebrow lifting, forehead wrinkling, smiling, and puffing out cheeks were all absent on the right.  Showing teeth, closing eyes to resistance, and frowning were described as weak.  

During a January 2010 VA examination, the examiner noted moderate weakness in the facial muscles.  The examiner noted that, when the Veteran's face is relaxed or he is participating in normal conversation, his face appears symmetrical.   Again, he found eyebrow lifting, forehead wrinkling, smiling, and puffing out cheeks to be absent on the right side and frowning to be weak on the right side.  He noted no tenderness of the face and only moderate weakness of the right side of the face.  

The Board finds that the Veteran's symptoms do not constitute complete paralysis of the seventh facial cranial nerve.  The evidence shows only moderate weakness and no tenderness of the face.  Although the incomplete paralysis was severe, with absent eyebrow lifting, forehead wrinkling, smiling, and puffing out of cheeks, other aspects of the nerve showed only weakness.  Therefore, the Veteran is not entitled to a higher schedular rating for this period.
From June 1, 2012 forward, the Veteran's disability is rated at 30 percent.  Thirty percent is the maximum schedular rating available under Diagnostic Code 8207.  Additionally, as all distinct symptoms of the disability have been addressed under other diagnostic codes, no other diagnostic codes are applicable specifically to the Veteran's original seventh facial cranial nerve palsy.  Therefore, the Veteran is not entitled to a higher schedular rating for this period.  Extraschedular consideration is addressed below.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 20 percent for the Veteran's seventh facial cranial nerve palsy prior to June 1, 2012 and greater than 30 percent thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's seventh facial cranial nerve palsy is manifested by moderate weakness, weak frowning, and absent eyebrow lifting, forehead wrinkling, smiling, and puffing out of cheeks.  These manifestations are contemplated in the applicable rating criteria as they are symptoms of severe incomplete paralysis of the cranial nerve.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation, or not otherwise addressed in separate ratings and evaluations of separate disabilities.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by such evaluations, specifically severe incomplete, or complete paralysis of the seventh facial cranial nerve.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  The Veteran works full time.  He has specifically withdrawn his claim for TDIU. As the evidence shows that the Veteran's disability does not prevent him from maintaining substantially gainful employment, entitlement to TDIU is not warranted.

ORDER

Entitlement to a disability rating in excess of 20 percent prior to June 1, 2012 and in excess of 30 percent thereafter for seventh facial cranial nerve palsy with right post-auricular, post-herpetic neuralgia is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


